DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 2/2/2021.  Claims 1-5, 8-12, and 15-19 are pending where claims 1-5, 8-12, and 15-19 were previously presented and claims 6, 7, 13, 14, and 20 were cancelled.

Drawings
The drawings are objected to because the unlabeled boxes/rectangles shown in the drawings should be provided with descriptive text labels; in particular the objects represented by reference characters 201-228 in Figure 2.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Govani et al [US 2010/0293178 A1] in view of Bradford et al [US 2002/0103799 A1] and Shokouhi et al [US 2013/0246412 A1].
With regard to claim 1, Govani teaches a computer system comprising: a processor; and to automatically apply cached search data input at the first website to the second website based at least in part on the level of commonality; and a display unit configured to display the second website along with the cached search data (see paragraphs [0037] and [0044]; the system can determine similar websites and based on that level of commonality, apply cached search data input to the second website),
wherein the cached search data includes a search string input at the first website and filter selection data input at the first website, the filter selection data corresponding to a first product provided by the first website (see Govani, paragraphs [0034], [0037], and [0047]; the query string can be cached as well as information input into input boxes that can be cached and reused on another webpage when searching for a particular item/product).
Govani does not appear to explicitly teach a processor configured to predict a level of commonality between a first website and a second website, the level of commonality based at least in part on a time period during which the second website is accessed after exiting the first website; in response to the time period satisfying a time period threshold, the processor determines the first product and in common with a 
Bradford teaches a processor configured to predict a level of commonality between documents (see paragraphs [0064], [0065], and [0070]; the system can determine similarity between two documents utilizing various comparison means).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Govani by utilizing well-known document similarity measures as taught by Bradford in order to be able to ascertain which documents are related to the user’s document without relying on any static association thus allowing the system to be able to perform comparisons dynamically and be able to do comparisons to any new documents/webpages that the system has access to.
Govani in view of Bradford teach a processor configured to predict a level of commonality between a first website and a second website (see Govani, paragraphs [0037] and [0044]; see Bradford, paragraphs [0064], [0065], and [0070]; the system can predict/determine which websites/documents are related and unrelated).
Govani in view of Bradford do not appear to explicitly teach the level of commonality based at least in part on a time period during which the second website is accessed after exiting the first website; in response to the time period satisfying a time period threshold, the processor determines the first product and in common with a second product provided by the second website applies the filter selection data input at the first website to the second website.
Shokouhi teaches time period during which the second website is accessed after exiting the first website (see paragraphs [0026] and [0027]; the system can utilize time periods or other means to determine if the second website should be considered as part of the same searching session).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Govani in view of Bradford to log session information as well as analyze the actions of the user during the session as taught by Shokouhi in order to better discern what information is related by being part of the same search session where accesses to other webpages after a long period of time can indicate that the new webpage access is the start of a new session and unrelated to the previous session that accessed the first website thus helping reducing the burden on the user for having to delete auto-populated fields that aren’t of interest to the user’s new search context.
Govani in view of Bradford and Shokouhi teach the level of commonality based at least in part on a time period during which the second website is accessed after exiting the first website (see Shokouhi, paragraphs [0026], [0027] and [0032]; Govani, paragraphs [0037] and [0044]; see Bradford, paragraphs [0064], [0065], and [0070]; the system can determine if the actions associated with the second website are for the same search session as the first website or the start of a new search session where the additional information, i.e. cached search string and filter criteria are the additional information that can be applied to the new website if accessed during the same search session);


With regard to claim 2, Govani in view of Bradford and Shokouhi teach wherein the level of commonality is based at least in part on a comparison between a number of matching keywords obtained from the first and second websites and a match threshold value (see Bradford, paragraphs [0064] and [0065] and [0070]; the system can perform a comparison based on the frequency of terms appearing in the different documents with respect to a threshold value to ascertain whether they are related or unrelated).

With regard to claim 4, Govani in view of Bradford and Shokouhi teach wherein the second website is determined to have a high commonality with the first website when the number of matching keywords exceeds the match threshold value, and wherein the second website is determined to have a low commonality with the first 

With regard to claim 5, Govani in view of Bradford and Shokouhi teach wherein the cached search data is automatically applied to the second website in response to determining the high commonality, and wherein the cached search data is not applied to the second website in response to determining the low commonality (see Bradford, paragraphs [0064] and [0065] and [0070]; see Govani, paragraphs [0037] and [0044]; the system can automatically apply the cached search data based on determination of visiting similar websites, i.e. website with high commonality).

With regard to claims 8 and 15, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

With regard to claims 9, 11, & 12 and 16, 18, & 19, these claims are substantially similar to claims 2, 4, and 5 respectively and are rejected for similar reasons as discussed above.



Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Govani et al [US 2010/0293178 A1] in view of Bradford et al [US 2002/0103799 A1] and Shokouhi et al [US 2013/0246412 A1] in further view of Beck, JR et al [US 2005/0027666 A1].
With regard to claim 3, Govani in view of Bradford and Shokouhi teach all the claim limitations of claims 1 and 2 as discussed above.
Govani in view of Bradford and Shokouhi teach textual analysis but do not appear to explicitly teach wherein the number of matching keywords is determined according to a comparison between a first number of keywords extracted from first markup language corresponding to the first website and a second number of keywords extracted from second markup language corresponding to the second website.
Beck teaches a first number of keywords extracted from first markup language (see paragraph [0004]; the keywords are from the code in the markup language).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Govani in view of Bradford and Shokouhi to utilize the analysis of keywords via markup language as taught by Beck in order to utilize the actual keywords/text for the webpage to ensure that the actual document is being utilized and the keywords are being identified, not only accurately, but also utilize additional contextual information including location of where terms are found in the document to apply more weight to particular terms based on their location thus allowing the system to find more relevant results versus noise results that may utilize a term numerous times without actually being on-topic or relevant to input query.
Govani in view of Bradford and Shokouhi in further view of Beck teach wherein the number of matching keywords is determined according to a comparison between a first number of keywords extracted from first markup language corresponding to the first website and a second number of keywords extracted from second markup language corresponding to the second website (see Beck, paragraph [0004]; Bradford, paragraphs [0064] and [0065] and [0070]; the system can match the keywords based on the identifying the keywords from the markup language of the webpages).

With regard to claims 10 and 17, these claims are substantially similar to claim 3 and are rejected for similar reasons as discussed above.

Response to Arguments
Applicant's arguments (see the third and fourth paragraphs on page 7) have been fully considered but they are not persuasive.  The applicant points to 37 CFR 1.84 indicating the drawings meet the requirements.  As noted in the Drawing Objections, the objections state that the unlabeled boxes should be provided with labels but is not required to be labeled.  Therefore, the drawing objections still stand since the labeling of the unlabeled boxes not only enhances drawing clarity, readability, and understanding for any that would view upon the drawings but also makes it easier for any reader to know what the drawing entails without having to constantly search the specification to figure out what the reference characters refer to.  As noted by applicant, if the drawing objection is the only informality remaining when the claims are in condition for 

Applicant's arguments (see the second to last paragraph on page 7 through the last paragraph on page 10) have been fully considered but they are not persuasive.  The applicant argues that the amended limitations are not taught by the prior art.  The Examiner respectfully disagrees.  
In particular, the applicant argues (see last paragraph on page 8) that the prior art references do not teach the cached search data includes search string input and filter selection data input at a first website.  As shown in the 35 USC 103 rejections, additional sections of the Govani reference illustrate that a plurality of inputs to search boxes (filter selection data) can be captured as well as query string and all that information can be cached and re-used on a similar website at a later time.  Therefore, it appears that the cited prior art references teach or fairly suggest the claim limitation as recited.
The applicant also argues (see page 9) that the level of commonality based on a time period during which the second website is accessed after exiting the first website is not taught by Shokouhi.  The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As seen from the 35 USC 103 rejections, the combination of references teach the claim 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        2/12/2021